Citation Nr: 0708488	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  03-12 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 5, 1989, 
for an award of VA disability compensation for post traumatic 
stress disorder (PTSD) with paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Gary L. Rymer, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
November 1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant testified at a Video Conference Hearing before 
the undersigned Veterans Law Judge in November 2006.  A 
transcript of that hearing is associated with the claims 
file.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The appellant has perfected an appeal on the issue of 
entitlement to an effective date earlier than May 5, 1989, 
for an award of VA disability compensation for post traumatic 
stress disorder (PTSD) with paranoid schizophrenia.  He 
contends that the effective date should be January 1972, the 
date he filed his original claim for benefits.  Specifically, 
he avers that the July 1972 rating decision should not be 
considered final because he was incapable of filing an appeal 
at that time due to mental incapacity.  Alternatively, during 
his November 2006 hearing before the undersigned Veterans Law 
Judge, the appellant alleged that there was clear and 
unmistakable error (CUE) in a July 1972 rating decision, 
which denied a compensable rating for paranoid schizophrenia 
following the award of service connection for that condition.  

Because a finding of CUE in a prior rating action could 
render moot the earlier effective date claim on appeal, the 
Board finds that the CUE claim is inextricably intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision can 
not be rendered unless both are adjudicated).  Because the 
CUE issue is inextricably intertwined with the earlier 
effective date issue, the case must remanded for initial RO 
adjudication of the CUE matter.  See Huston v. Principi, 18 
Vet. App. 395 (2004).

Therefore, on remand, the RO should adjudicate the newly 
raised claim for CUE.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should determine whether the 
July 1972 rating decision, which denied 
a compensable rating for paranoid 
schizophrenia following the award of 
service connection for that condition, 
contains clear and unmistakable error 
(CUE).  Thereafter, the appellant and 
his attorney-representative should be 
provided with written notice of the 
determination and they must be provided 
with notice of the appellant's right of 
appeal.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, or if a timely notice of 
disagreement is received with respect to any additional issue 
raised on behalf of the appellant, the RO should furnish a 
statement of the case and/or a supplemental statement of the 
case on all issues in appellate status, and the appellant and 
his representative should be provided an opportunity to 
respond in accordance with applicable statutes and 
regulations.  The case should be then returned to the Board 
for further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


